Citation Nr: 1509204	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In March 2011 and August 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD was not present during service or for years thereafter, and is not etiologically related to service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in October 2005, March 2006 and August 2013, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the March 2006 letter.

The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given an appropriate VA examination for his claimed PTSD.  The Board also notes that the Veteran has reported that he was in receipt of disability benefits from the Social Security Administration.  The RO made an attempt to obtain a copy of the Veteran's claimed SSA records, however, the SSA submitted a response in August 2013 that no records were available for the Veteran.  See February 2014 Memorandum of Formal Finding for Social Security Records.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

The Board remanded the claim in August 2013, to obtain additional medical records and to attempt to have the Veteran's reported stressors verified.  Updated VA treatment records were obtained and added to the Virtual VA e-folder, and a request was sent to the JSRRC to make another attempt to verify the Veteran's reported stressors.  As discussed further below, the JSRRC submitted a memorandum in February 2014, indicating that the reported stressors could not be verified.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 
38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).
In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2014).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  The Board notes that the Veteran has not been diagnosed with psychoses. 

Analysis

The Veteran contends that he has a current acquired psychiatric disability, to include PTSD, which developed as a result of stressful experiences during active duty in Vietnam.  Specifically, the Veteran claims that: (1) around April 1970, he was present in an enlisted men's' club in Duc Pho at the time that another soldier threatened people inside and used his gun to shoot into the ceiling; and (2) between April and May 1970, he drove to Chu Lai for supplies and on the return drive, he was stopped by an officer and directed to transport injured Vietnamese children and their parents to the medical unit, during which time he saw seriously injured children and heard their cries and the cries of their parents.

The Board will address PTSD separately from the Veteran's other diagnosed acquired psychiatric disabilities, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities, as explained above.

The Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  Indeed, the Veteran's service treatment and personnel records are negative for any indication that the Veteran participated in combat.  The Veteran does not dispute this fact.  Furthermore, the Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons that would suggest that he participated in combat.  Moreover, his claimed stressors noted above do not qualify under these provisions of 38 U.S.C.A. § 3.304(f)(3).  Additionally, a February 2014 Memorandum from the Joint Services Records Research Center (JSRRC) indicates that the Veteran's stressors could not be verified.  See February 2014 Memo from the JSRRC regarding a PTSD stressor verification review for the Veteran.  Therefore, the Veteran's alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service personnel records show that the Veteran served on active duty in Vietnam from April 1970 to May 1971, and that he was assigned to "Co B 523d Sig Bn" as a wireman helper.  Service treatment records are negative for any evidence of PTSD or any other psychiatric disability during service or at the time of the Veteran's discharge.

The post-service medical evidence of record shows that in August 2005, a Twin Ports VA Medical Center (VAMC) psychiatrist noted that the Veteran reported seeing action and witnessing the killing of others in Vietnam.  The psychiatrist gave the Veteran an Axis I diagnoses of PTSD, as well as major depressive disorder and alcohol abuse, and documented "Vietnam stressors," divorces, and an inadequate psychosocial support system on Axis IV.  In October 2005, another VAMC psychiatrist diagnosed the Veteran as having "mild PTSD" associated with work stress.

In accordance with the Board's March 2011 remand directives, the Veteran was afforded a VA examination in April 2011.  The examiner noted that the Veteran had a history of anxiety and depression, and that he had participated in mental health treatment since 2005.  The examiner also noted the Veteran's reports of experiencing several stressful events during this tour of duty in Vietnam.  The examiner determined, based on an evaluation of the Veteran that psychometric evidence was mixed in terms of PTSD, but was suggestive of mild to moderate anxiety and depression.  He concluded that the Veteran did not meet the criteria for PTSD, however, he did meet the criteria for anxiety disorder not otherwise specified, but his anxiety was not related to military stressors.  In making this conclusion, he noted that the Veteran described experiencing significant worry about current stressors, including physical health problems in the past three to four years and issues with his children, and his worry appeared to interfere with his sleep.  His final diagnosis was anxiety disorder not otherwise specified, not related to military stressors,

Although the April 2011 examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, the evidence of record shows that he was diagnosed with PTSD during the appeal period, in October 2005.  However, the evidence fails to show that the Veteran has been diagnosed with PTSD related to a verified in-service stressor and therefore, service connection for PTSD must be denied.  See February 2014 PTSD Stressor Verification Review.  

Based on this evidence, the Board finds that the evidence weighs against a diagnosis of PTSD related to the Veteran's claimed stressors.  Therefore, the Board finds that the Veteran's claim for service connection PTSD is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Board must also consider whether the Veteran's other diagnosed psychiatric disabilities, other than PTSD, manifested in service or are otherwise related to service.  

As noted above, the Veteran was afforded a VA examination in April 2011.  The examiner noted that the evidence was suggestive of mild to moderate anxiety and depression.  The examiner also specifically noted that the Veteran met the criteria for an anxiety disorder (which he opined was not related to military stressors), but he failed to state whether the Veteran actually met the criteria for depression, and furthermore, failed to give an opinion on the etiology of any confirmed diagnosis of depression.  As such, the Board finds that the April 2011 examiner's opinion is considered incomplete and therefore, inadequate for rating purposes.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007). 

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, a remand for a new examination and medical opinion as to the etiology of any currently demonstrated acquired psychiatric disability, other than PTSD, is necessary. 38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the etiology of all current psychiatric disorders, other than PTSD.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder, other than PTSD, originated while the Veteran was serving on active duty or is otherwise etiologically related to his service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary; readjudicate the Veteran's remaining claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


